Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 12/03/2020. The amendments have been entered and, accordingly, claims 1-6 and 8-21 are allowed (see Examiner’s Reasons for Allowance, below).

Examiner’s Amendment
The restriction requirement between Species I and II, sub-species I-A to I-D and sub-species II-A to II-C, as set forth in the Office action mailed on 12/09/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/09/2019 is withdrawn.  Claims 2-4 and 18-21 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a sound attenuating heat exchanger comprising an aerodynamically shaped layer; a base; an intermediate layer; … and a cooled fluid containment body; wherein the aerodynamically shaped layer defines an aerodynamically shaped surface, …an opposed intermediate layer-facing surface, …and a plurality of apertures; the intermediate layer defines a shaped-layer facing surface, which faces toward the aerodynamically shaped layer, and an opposed base-facing surface, which faces toward the base; …the intermediate layer-facing surface…at least partially defines a sound-attenuating volume which is configured to be in fluid communication with the first fluid stream, via the plurality of apertures; …the base surface of the base at least partially defines an elongate cooling conduit that…is configured to receive a cooling stream in heat exchange relationship with the cooled fluid containment body; …the intermediate layer at least partially fluidly isolates the sound attenuating volume from the elongate cooling conduit; …the cooled fluid containment body at least partially defines a cooled containment conduit…and is configured to receive a cooled stream that includes a second fluid; …the sound-attenuating volume is defined between the aerodynamically shaped layer and the intermediate layer; the elongate cooling conduit is defined between the intermediate layer and the base; and the cooled fluid containment body includes a plurality of distinct cooled fluid containment tubulars that extends within the elongate cooling conduit.”
The closest prior art of record (US 2017/0321603 to Zebian) does not teach an elongate cooling conduit that…is configured to receive a cooling stream in heat exchange relationship with the cooled fluid containment body; … the sound-attenuating volume being defined between the aerodynamically shaped layer and the intermediate layer; and the cooled fluid containment body including a plurality of distinct cooled fluid containment tubulars that extends within the elongate cooling conduit. Although Zebian teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763